344 F.2d 902
AIR CONTROL PRODUCTS, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 20289.
United States Court of Appeals Fifth Circuit.
May 5, 1965.

P. D. Thomson, D. P. S. Paul, Paul & Sams, Miami, Fla., Seymour A. Gopman, of Kastenbaum, Mamber, Gopman, Epstein & Miles, Miami Beach, Fla., for petitioner.
Melvin Pollack, Atty, NLRB, Marcel Mallet-Prevost, Asst. Gen. Counsel, NLRB, Dominick L. Manoli, Assoc. Gen., Counsel, NLRB, Washington, D. C., Arnold Ordman, Gen. Counsel, for respondent.
Before JONES and WISDOM, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
The challenged findings of the National Labor Relations Board that petitioner had discriminated against two of its employees in violation of Section 8(a) (1) of the National Labor Relations Act, as amended, 29 U.S.C.A. § 151 et seq., are supported by substantial evidence on the record as a whole. That portion of the order of the Board directing that these employees be reinstated with back pay will be enforced. Events occurring subsequent to the Board hearing and the entry of its order make it unnecessary that we consider the other questions originally presented.